Citation Nr: 1724072	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  08-23 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from July 1969 to February 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In June 2010, the Board expanded the claim on appeal as service connection for an acquired psychiatric disorder, to include PTSD, and denied the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 Joint Motion to Remand (JMR), the Court vacated and remanded the June 2010 Board decision and returned this matter to the Board for further proceedings consistent with the JMR.  

In September 2011, the Board remanded the case for further action, to include additional development of the evidence.  The case was then returned to the Board in August 2014 and was remanded to provide the Veteran with an addendum medical opinion for an acquired psychiatric disorder, to include PTSD. 

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran asserts that his PTSD is a result of seeing truckloads of dead bodies, hearing about his lieutenant being killed, and fear of getting his throat slit while he was stationed in Vietnam.  

In August 2014, the Board remanded this case for an addendum medical opinion to the March 2014 VA examination on the nature and etiology of the Veteran's acquired psychiatric disorder, to include PTSD.  The addendum opinion was provided in February 2015, but did not substantially comply with the remand instructions from the August 2014 Board remand.  Stegall v. West, 11 Vet. App. 268, 270 (1998).  The examiner stated there was a review of medical records that supported a diagnosis of PTSD, but did not address those medical records in the rationale for why a diagnosis of PTSD was not appropriate.  Once VA has provided a VA examination, it is required to provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

For the reasons mentioned above, the Board finds that a new VA examination for the Veteran's claimed acquired psychiatric disorder, to include PTSD, is required.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any of the Veteran's outstanding medical records and associate them with the claims file.

2.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder, to include PTSD.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of his military service, to include the fear of hostile military activity during his time in Vietnam.  If the examiner does not find that the Veteran has PTSD, s/he should reconcile such determination with his VA treatment records reflecting a diagnosis of PTSD. 

The examiner's attention is drawn specifically to March 2008, September 2008, September 2011, and October 2011 medical records.  

For each currently diagnosed acquired psychiatric disorder other than PTSD and dysthymia, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service, to include his time in Vietnam.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

The examiner should specifically address the question as to which symptoms are attributable to the Veteran's service-connected dysthymia and which are attributable to any other psychiatric disorder, to include PTSD.  If the examiner is unable to make this distinction, the examiner should note this in the report.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, if indicated, the case should be returned to the Board for the purposes of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



